            Case 2:20-cv-01221-RFB-NJK Document 12 Filed 07/20/20 Page 1 of 3




 1   Paul L. More, SBN 9628
     Sarah Varela, SBN 12886
 2   Kim Weber, SBN 14434
 3   McCRACKEN, STEMERMAN & HOLSBERRY, LLP
     1630 South Commerce Street, Suite 1-A
 4   Las Vegas, NV 89102
     Tel: (702)386-5107
 5   Fax: (702)386-9848
 6   E-mail: pmore@msh.law

 7   Attorneys for Plaintiff Local Joint Executive Board
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                     FOR THE DISTRICT OF NEVADA
11
12
     LOCAL JOINT EXECUTIVE BOARD OF LAS                        CASE NO. 2:20-cv-01221
13   VEGAS
                                                               JUDGE: Hon. Richard F. Boulware, II
14
            Plaintiff,
15
     v.                                                        PLAINTIFF LOCAL JOINT BOARD’S
16                                                             NOTICE OF DISMISSAL OF
     HARRAH’S LAS VEGAS LLC; THE                               DEFENDANTS SIGNATURE LLC
17
     SIGNATURE CONDOMINIUMS LLC;                               AND BELLAGIO LLC
18   BELLAGIO LLC,

19          Defendants.
20
21          Plaintiff Local Joint Executive Board of Las Vegas (“Joint Board”), pursuant to Rule 41(a)(1)
22   of the Federal Rules of Civil Procedure, hereby dismisses all causes of action in the complaint against
23   defendants Signature Condominiums LLC and Bellagio LLC without prejudice.
24          Plaintiff Joint Board is dismissing this action against Defendants Signature and Bellagio
25   because Defendants Signature and Bellagio have agreed to an expedited arbitration of the grievances
26   that form the basis for the injunctive relief sought in the First Cause of Action, under 29 U.S.C. §185,
27   thus rendering the need for such relief moot, and because the Second Cause of Action arises under
28   state law.

                                                           1
     NOTICE OF DISMISSAL OF DEFENDANTS SIGNATURE LLC AND BELLAGIO LLC                  CASE NO. 2:20-cv-01221
           Case 2:20-cv-01221-RFB-NJK Document 12 Filed 07/20/20 Page 2 of 3




 1          Defendants Signature and Bellagio have filed neither an answer to the complaint nor a motion
 2   for summary judgment as to these claims. Dismissal under Rule 41(a)(1)(i) is therefore appropriate.
 3          The remaining claim against Defendant Harrah’s Las Vegas LLC are not dismissed by this
 4   Voluntary Dismissal. Defendant Harrah’s Las Vegas LLC has not yet appeared in the Action.
 5
 6   Dated: July 20, 2020                 Respectfully Submitted,
 7                                        McCRACKEN, STEMERMAN & HOLSBERRY, LLP.
 8
 9
                                          Paul L. More, SBN 9628
10
                                          Sarah Varela, SBN 12886
11                                        Kim Weber, SBN 14434
                                          McCRACKEN, STEMERMAN & HOLSBERRY, LLP
12                                        1630 South Commerce Street, Suite 1-A
                                          Las Vegas, NV 89102
13
                                          Tel: (702)386-5107
14                                        Fax: (702)386-9848
                                          E-mail: pmore@msh.law
15
16                                        Attorneys for Plaintiff Local Joint Executive Board

17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
     NOTICE OF DISMISSAL OF DEFENDANTS SIGNATURE LLC AND BELLAGIO LLC                CASE NO. 2:20-cv-01221
           Case 2:20-cv-01221-RFB-NJK Document 12 Filed 07/20/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2          I certify that on this 20th day of July 2020, I electronically filed PLAINTIFF LOCAL JOINT
 3   BOARD’S NOTICE OF DISMISSAL OF DEFENDANTS SIGNATURE LLC AND BELLAGIO LLC
 4   with the Clerk of the Court using the ECF system which served the parties hereto electronically.
 5
     Paul T. Trimmer                      trimmerp@jacksonlewis.com
 6
     Lynne K. McChrystal                  Lynne.McChrystal@jacksonlewis.com
 7   Joshua A. Sliker                     joshua.sliker@jacksonlewis.com
     JACKSON LEWIS P.C.
 8   300 S. Fourth Street, Suite 900
     Las Vegas, Nevada 89101
 9
10   Attorneys for Defendants

11
12   Dated: July 20, 2020
                                                             Katherine Maddux
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
     NOTICE OF DISMISSAL OF DEFENDANTS SIGNATURE LLC AND BELLAGIO LLC                CASE NO. 2:20-cv-01221
